Citation Nr: 1516903	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  05-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an extraschedular rating higher than 50 percent for residuals of a shrapnel wound to the head manifested by headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective September 29, 1988 to August 13, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969; he had Reserve service until November 1970.  He received the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in White River Junction, Vermont.  In that decision, the RO granted service connection for a shrapnel wound injury to the head and assigned an initial disability rating of 10 percent, effective April 16, 2004. 

This matter was previously before the Board in November 2007 and November 2009, at which time it was remanded for additional development. 

In December 2008, the Veteran was awarded an effective date of September 29, 1988, for service connection for a shrapnel wound injury to the head.  By rating action dated in October 2011, the disability rating for the service-connected residuals of a shrapnel wound to the head, manifested by headaches, was increased to 50 percent, effective September 29, 1988. 

In August 2012, the Board issued a decision finding that the criteria for an initial disability rating in excess of 50 percent were not met.  The Board granted a separate 10 percent rating for residuals of traumatic brain injury (TBI) effective October 23, 2008 (the date of enactment of the revised regulation   38 C.F.R. § 4.124a, Diagnostic Code 8045).  Also, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities from September 29, 1988, to August 13, 1997 was remanded.  

In July 2013, the United States Court of Appeals for Veterans Claims (the Court) granted a joint motion to vacate and remand the part of the Board's decision that denied entitlement to an initial disability rating higher than 50 percent for residuals of a shrapnel wound to the head, manifested by headaches.  The parties to the joint motion did not report any error in the part of the Board's decision that denied a higher rating for residuals of shrapnel wound to the head on a schedular basis, but found error in that part of the decision which denied referral for extraschedular consideration.  Specifically the parties to the joint motion for partial remand determined that the Board should have considered the Veteran's complaints of dizziness and use of a cane and contemplated whether these symptoms were considered by the rating criteria for headaches.

In December 2013, the Board denied entitlement to an initial rating higher than 50 percent for residuals of a shrapnel wound to the head manifested by headaches, to include on an extraschedular basis, with consideration of the specific factors mentioned by the parties to the joint motion.  It was noted in the introduction of the Board's December 2013 decision that the development pertaining to the previous remand for entitlement to a TDIU had not yet been conducted, nor had the issue been recertified to the Board.

The Court issued a memorandum decision in October 2014 vacating the portion of the Board's December 2013 decision, which denied referral for extraschedular consideration for residuals of shrapnel wound to the head.  The Court determined that since the Board had remanded the TDIU matter for a medical opinion regarding the Veteran's employability, the Board should not have adjudicated the extraschedular issue for the headaches claim, finding that "the Board's overall determination regarding referral for extraschedular consideration was premature because the Board lacked a complete picture of the appellant's disability."  See October 2014 memorandum decision, p. 7. 

The case is now returned for appellate review.  During the course of the remand, the RO has conducted the necessary development to adjudicate the TDIU claim.

The Veteran has been in receipt of a 100 percent rating for posttraumatic stress disorder since February 2002; and special monthly compensation on account of being housebound since August 1997.  He was in receipt of a TDIU from August 1997 to February 2002.


FINDINGS OF FACT

1.  The schedular rating for residuals of a shrapnel wound to the head, manifested by headaches, adequately contemplates the Veteran's level of disability; and there is no evidence of exceptional factors such as frequent hospitalization and marked interference with employment, beyond the severe economic impairment contemplated by the current rating.

2.  Effective September 29, 1988 to August 13, 1997, the Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for residuals of a shrapnel wound to the head manifested by headaches have not been met on an extraschedular basis. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for entitlement to a TDIU due to service-connected disabilities, effective September 29, 1988 to August 13, 1997. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Board remanded this claim for records in November 2007, for a VA examination in November 2009, and for a retrospective medical opinion regarding the TDIU matter in December 2013; a review of the file shows these objectives were accomplished.  The Board finds that there has been substantial compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In October 2013, the Veteran and his wife submitted statements regarding his cane use with a waiver of review by the agency of original jurisdiction (AOJ).  As some VA treatment records were uploaded to Virtual VA in August 2013, the Veteran's representative also waived AOJ review of these records in November 2013. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Extraschedular Rating

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  Id.  If those exceptional factors are found, the claim must be referred for consideration of an extraschedular rating.

The basis for the July 2013 joint motion was that the Veteran reported on an April 2011 examination that he had been using a cane for over 10 years due to a fear of falling when he had headaches and the Board had not discussed whether the use of a cane was contemplated the applicable diagnostic criteria.

In an October 2013 statement, the Veteran's wife reported she had been married to the Veteran for over 40 years.  She stated the Veteran had walked with a cane "for several years now" and had first started using it as a patient at a VA hospital.  He tended to stumble when walking and the cane provided extra security.  He had no problems when driving or sitting, just walking. 

The Veteran also submitted his own statement with that of his wife.  He reported that he had used a cane for thirteen years, explaining that on days when his headaches were more severe he tended to get dizzy.  The cane provided extra support.  He had experienced problems with headaches and dizziness since the 1980s.  "The headache is always there but not the dizziness that's just while I am walking." 

The Veteran and his wife are competent to report his use of a cane, and the Veteran is competent to report that he uses the cane for dizziness and headaches.  38 C.F.R. § 3.159(a). 

Treatment records generally show, however, that the Veteran has reported use of the cane for symptoms associated with back and right foot disabilities, but has occasionally reported that the cane was needed for symptoms associated with headaches.  While a May 1989 VA Agent Orange examination showed that the Veteran's gait and a sensory examination were normal, a VA psychiatric examination from the same month showed that his low back pain limited his ability to walk and stand.  Other records also support that the Veteran had trouble walking due to his back (see July 1989 Dr. C.W., January 1982 Dr. H.C., and March 1994 private records).  Some records support that the Veteran had trouble walking due to his service-connected right foot disability (see 1994 private medical record and May 1994 Dr. C.W. record). 

In June 1998, a field report from The Department of Veterans Affairs Canada stated the Veteran did not exercise due to his right foot.  He limped on his right foot but had never considered a cane.  In September 1999, an admission record noted that the Veteran used the aid of a cane for walking long distances.  Further, in November 2000, a private annual health examination record showed "headaches/dizziness/falling down x 6."  Central nervous system and musculoskeletal findings were normal.  The assessment was headaches. 

A February 3, 2002 VA psychiatric note states the Veteran ambulated with a cane due to his back disability.  A May 2002 VA record shows the Veteran again stated he was walking with a cane due to back pain.  In May 2003 Dr. W. reported that back and right foot disabilities prevented the Veteran from walking far.  A July 2008 VA history and physical examination records show the Veteran had chronic low back and hip pain; and used a cane to ambulate. 

The Veteran was often noted to walk with a limp (see February 2002 VA history and physical examination and October 2002 VA record addendum) or an antalgic gait (see November 2002 VA physical therapy and July 2008 history and physical examination records). 

Prosthetic consultations note the Veteran's eligibility due to his service connection ratings as well as diagnoses of a backache; radiating pain from hips to feet; numbness; and pain while walking (see December 2004 and March 2005 VA records).  These records also show the Veteran was issued a cane upon request, but denied a scooter. 

The Veteran has also reported occasional dizziness. (See May 2002 VA lodger; May 2007 VA neurological report; November 2007 VA lodger; and May 2010 VA clinic notes.) 

At the April 2011 VA examination, the Veteran was able to perform tandem gait and walk on his toes and heels.  He suffered prostrating headaches but no mobility problems.  He indicated that he experienced dizziness and balance problems for a few months after his initial injury while still in service.  He also reported "the spins" after the initial injury in service, which occurred off and on and lasted for a few seconds.  The Veteran was ambulatory, but reported he started using a cane ten years ago because he was afraid of falling when he got a headache. 

At the examination, the examiner found no autonomic nervous system impairment; gait abnormalities; imbalance or tremors; muscle atrophy or loss of muscle tone; spasticity or rigidity; fasciculations; or cranial nerve dysfunction.  It was determined that subjective symptoms did not interfere with work, instrumental activities of daily living, or family or other close relationships. 

The diagnosis was mild TBI sustained in service, with chronic headaches and cognitive problems.  Memory loss, decreased concentration, and pain were said to have an effect on usual daily activities.  The examiner concluded that the Veteran gave inadequate effort on cognitive testing, so his complaints of cognitive decline following mild TBI could not be substantiated. 

The Board finds the Veteran partially credible in his statement that he has occasionally used the cane because of dizziness (see the November 2000 record), but the Board also finds the Veteran uses a cane because of another service-connected disability (his right foot) and his nonservice-connected back disability.  The Veteran's wife did not address the reasons for the cane in her statement.  As a result, the lay statements are assigned limited weight. 

Analysis

With regard to the first step of the Thun analysis, the schedular 50 percent rating contemplates very frequent completely prostrating attacks and severe economic inadaptability. Diagnostic Code 8100.  The question then is whether the use of a cane together with headaches that require him to lie down approximately twice per week and decrease productivity (as documented in the most recent VA examination) are of a greater severity than the rating criteria and thus render the rating criteria inadequate.  

On its face, the Veteran's symptoms are not more severe than very frequent completely prostrating attacks with severe economic impairment.  The use of the cane does not reportedly cause additional impairment, but rather, as described by the Veteran and his wife, enables him to better deal with his disability.  Even with the use of the cane, he is able to drive and otherwise get around.  This is actually less severe than a completely prostrating attack. 

The Veteran has at times reported the use of a cane for dizziness.  Dizziness is a symptom contemplated by the rating schedule.  The schedular criteria for headaches contemplate migraine "attacks" of various intensity and frequency, and such "attacks" reasonably describe periodic dizziness.  See 38 C.F.R. § 4.124a, DC 8100 (providing four separate disability ratings for migraine "attacks" based upon their severity and frequency).  Additionally, the old Diagnostic Code 8045 (brain disease due to trauma) specifically addressed dizziness.  See 38 C.F.R. § 4.124a, DC 8045 (2007).  Since October 23, 2008, dizziness is again specifically mentioned in the schedular rating.  See 38 C.F.R. § 4.124a, DC 8045 (2014). 

The Veteran's former representative submitted a brief in May 2014 arguing that the Board did not explain how dizziness is contemplated by the word "attacks" in the rating criteria.  See May 2014 Brief of Appellant, p. 6.  As noted above, the Board has assigned limited weight to the Veteran's and his wife's statements that his dizziness and use of a cane is solely due to his headaches, given the medical evidence, which demonstrates that other disabilities are the cause of the dizziness and use of a cane.  To the extent that the Board accepts the credibility of the Veteran's reports, the Board has inferred from the symptoms listed in the rating criteria that attacks reasonably describe symptoms associated with headaches, which include dizziness, as reported by the Veteran.  It is within the Board's purview to make this assessment.

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with the headaches are not contemplated by the rating criteria, extraschedular referral would still not be warranted because exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).

The record shows no periods of hospitalization due to headaches.  The Veteran stopped working in 1987, prior to the effective date of his disability rating for headaches, and the Veteran's unemployment is reportedly due to his psychiatric disabilities or a back injury.  A January 1992 private treatment record notes that the Veteran was unemployable due to multiple disabilities, including headaches.  However, the rest of the private treatment records dated in May 1989, June 1994, November 1995, and May 1996 note employment difficulties due to disabilities other than headaches, including PTSD and physical limitations due to the back.   On an April 1996 treatment record, the Veteran reported not missing any work even though he was reportedly drinking heavily.  There have been no reports or allegations that the headaches caused marked interference with employment while he was working, beyond the severe economic impairment contemplated by the rating schedule.  Examinations have shown he is able to engage in activities of daily living except for during prostrating attacks.  The opinion provided for the TDIU issue in July 2014 notes that the Veteran was trained in car sales until an on-the-job injury when he was retrained for real estate sales by Worker's Compensation; there was no finding in the opinion regarding any marked interference with employment as a result of the headaches disability.  Absent evidence of marked interference with employment beyond severe economic impairment, the second step of the Thun test is not met.

Referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

III.  TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In general, applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(a) (2014).  An effective date for such an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a) (2014). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such cases, consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2014).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In this case, the Board remanded this case in December 2013 so that a retrospective opinion could be provided regarding whether the Veteran was employable due to his service-connected disabilities from September 29, 1988 to August 13, 1997. 

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran's TDIU claim has been raised on a derivative basis, as a part of his initial rating claim for residuals of shrapnel wound injury to the head manifested by headaches, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  In March 2009, the RO granted an effective date of September 29, 1988 for the original grant of service connection for residuals of shrapnel wound injury to the head.  Therefore, the pertinent time frame is whether the Veteran is unemployable as of September 29, 1988.

The Veteran's current service-connected disabilities are: (1) posttraumatic stress disorder (PTSD), rated 30 percent from September 29, 1988, 70 percent from August 14, 1997, and 100 percent from February 4, 2002; (2) shrapnel wound head injury manifested by headaches, rated as 50 percent disabling from September 29, 1988; (3) status post right foot injury, rated as 20 percent disabling from June 20, 1994; and (4)  residuals of traumatic brain injury associated with shrapnel wound head injury manifested by headaches, rated as 10 percent disabling, from October 23, 2008.  The Veteran also is in receipt of a TDIU from August 14, 1997 to February 4, 2002; and entitlement to special monthly compensation under 38 U.S.C.A. § 1114, subsection (s) and 38 C.F.R. § 3.350(i) on account of PTSD a single disability upon which a total individual unemployability rating is based and additional service-connected disabilities of status post right foot injury, shrapnel wound head injury, manifested by headaches, independently ratable at 60 percent or more from August 14, 1997.

The 30 percent rating for PTSD and 50 percent for residuals of shrapnel wound to the head combine to a 70 percent rating, effective September 29, 1988.  See 38 C.F.R. § 4.25.  Therefore, the Veteran met the schedular criteria for a TDIU, effective September 29, 1988, as he had one disability rated as at least 40 percent disabling with a combined disability rating of 70 percent as of that date.  See 38 C.F.R. § 4.16(a).  The Board also notes that since PTSD was granted based on the residuals of shrapnel wound to the head in the May 1996 rating decision, for purposes of TDIU, the PTSD disability and residuals of shrapnel wound to the head would arguably be considered as one disability, as they resulted from common etiology of single accident.  Id.  Either way, the Veteran meets the schedular criteria for a TDIU, effective September 29, 1988.

As noted, the Veteran is in receipt of a TDIU, effective August 14, 1997 to February 4, 2002.  The Veteran also is in receipt of a 100 percent disability rating for PTSD, effective February 4, 2002.  Therefore, effective August 14, 1997, when the Veteran had a TDIU and then a total disability rating for PTSD, the issue of entitlement to a TDIU, on a derivative basis as part of the service connection claim for residuals of shrapnel wound to the head is moot for that time frame as the Veteran is already in receipt of the highest possible rating for a service-connected disability.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability rating does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s) ); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In this case, nonetheless, SMC was granted for PTSD rated at 100 percent and the combined ratings for the remaining disabilities equal to a combined 60 percent (right foot and head injuries with headaches under 3.350(i).  Also,  38 U.S.C.A. § 1114, subsection (s) is the highest level of SMC.  Therefore, the only pertinent time frame is whether there is entitlement to a TDIU for the period from September 29, 1988 to August 13, 1997.

The record shows that the Veteran was awarded the TDIU primarily due to his PTSD, based on an August 14, 1997 private treatment record noting the severity of the Veteran's PTSD symptoms and a finding that the Veteran was unemployable as a result of his Vietnam experiences.

The medical evidence prior to August 14, 1997 does not show that the Veteran was unemployable solely as a result of his service-connected disabilities (or solely as a result of his service-connected headaches).  The record shows that the Veteran had an on-the-job injury in September 1983 and injured his back and right elbow and eventually stopped working in 1987 primarily as a result of his back disability.  See, e.g., September 1988 and July 20, 1989 private treatment records noting that the Veteran was not capable of any form of employment due to his back disability and right arm disability from a work injury in September 1983.  He had been working as a car salesman and then was switched to selling real estate but could not function due to his right arm and back.  See, e.g., undated psychiatric assessment received in May 1996.

A November 1986 private psychiatric treatment record notes that the Veteran had a diagnosis of PTSD and worked selling real estate with good level of adaptive functioning in the past year.  A May 1989 VA psychiatric evaluation noted that the Veteran's vocational assessment was impaired due to physical disability (back).  The clinician noted that while the Veteran met the criteria for PTSD his most serious limitation was his low back pain, which limited his ability to walk and stand.  A May 1996 private treatment record notes that the Veteran reported having problems working as a car salesman and real estate salesperson due to PTSD from 1973 to 1987, including having flashbacks and recollections of Vietnam, but noted that he "coped" because he was self-directed in the work field and was able to take breaks when needed.  An April 1996 treatment record also notes that the Veteran reported not missing any work even though he was drinking heavily while working at an equipment dealership after Vietnam.

A January 1992 private treatment record shows that the Veteran was found to be unemployable as a result of his multiple disabilities, including headaches and right foot impairment, which are both service-connected.  However, the examiner also included consideration of nonservice-connected disabilities including a neck disability, right elbow disability, back disability, and gastric stapling in the assessment.  The examiner noted that the Veteran would not be a candidate for any efforts at vocational rehabilitation because of his inability to sit, stand, or walk for any sustained period of time.

A June 1994 private treatment record notes that the Veteran had been totally and permanently disabled since the early 1980s as a result of pain in the back, neck, and right arm.  The examiner also noted that the Veteran suffered from depression as a result of these physical limitations.

A November 1995 private treatment record notes that the Veteran had stressful experiences in Vietnam, which he was reluctant to talk about.  The examiner noted that the Veteran was unemployed because of injuries he sustained at a fall in the car dealership where he worked.  The Veteran also stated that he was able to work at the car dealership because if he was under particular stress he was able to get in a car and go for a drive until he cooled down.  The examiner noted that the Veteran later tried to sell real estate but he found that his injuries interfered with his ability to perform that duty.  The examiner found that "it appears that the post traumatic consequence of [the Veteran's] military duty very severely limited his abilities to perform activities which would require consistent and persistent attention to duty." 

An August 14, 1997 private treatment record, which is the record used as the effective date for the Veteran's current TDIU, notes that the Veteran was 100 percent disabled for employment as a consequence of his Vietnam service.  It was noted that the examining clinician had known the Veteran since November 1995 when he was referred for psychiatric assessment regarding PTSD.  It was further noted that some of the Veteran's symptoms were reasonably controlled with medication but that he was nonetheless not capable of holding employment.

A retrospective medical opinion was provided in July 2014 to address whether the medical evidence showed that the Veteran was unemployable due to his service-connected disabilities from September 29, 1988 to August 14, 1997.  The examiner found that the Veteran's service-connected disabilities as an aggregate did not render the Veteran incapable of securing and maintaining all forms of substantially gainful employment for which he was educationally and experientially qualified during the period from September 29, 1988 to August 12, 1997.  It was noted that since the Veteran was trained in sales, the combined effects of his service-connected disabilities would not have precluded him from light duty, sitting at a desk, answering the telephone, monitoring security or other video equipment, or performing light office type duties.

The examiner further noted that the record established complaints of headaches during a May 1989 VA examination but that the record had been silent for evaluation, diagnosis, or treatment for headaches from separation from service in 1970 until they were first reported in 1989.  The examiner indicated that the Veteran's PTSD was 30 to 70 percent disabling during the relevant time frame and that the highest level of education attained was a GED.  It was further noted that after military service, the Veteran was employed primarily in car sales until the on-the-job injury when he was trained for real estate by the Workers Comp Board in Canada.  He was employed in real estate until 1987 when he started receiving disability and had not worked since.  The examiner finally noted that the Veteran's service-connected foot disability resulted in no functional impairment that would have affected work performance.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation prior to August 14, 1997.  The Veteran has a GED and work experience in sales.  The July 2014 VA examiner who addressed the matter determined that the Veteran was not incapable of gainful employment from September 29, 1988 to August 13, 1997 as a result of his service-connected disabilities.  In conjunction with medical problems including the back disability, neck disability, and right arm disability, the Veteran's employability may be further impaired.  However, nonservice-connected disabilities are not for consideration in this analysis.  To the extent the Veteran's service-connected disabilities affect his employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Thus, entitlement a TDIU rating is not warranted.  See 38 C.F.R. § 4.16(a).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an extraschedular rating higher than 50 percent for residuals of a shrapnel wound to the head manifested by headaches is denied.

Entitlement to a TDIU for service-connected disabilities, effective from September 29, 1988 to August 13, 1997 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


